Citation Nr: 0720591	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation prior to October 26, 2004 and a disability 
evaluation in excess of 10 percent for left ulnar neuritis 
since October 26, 2004.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision and 
a December 2004 Decision Review Officer Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

On the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by VA in December 2004, the veteran stated that she 
was appealing the decision relating to her left arm, 
shoulder, neck and headaches.  The only issue properly 
developed for appellate review by the Board is a claim for an 
increased evaluation for the veteran's left ulnar neuritis.  
However, the Board construes the VA Form 9 as a notice of 
disagreement with the initial disability rating for the 
veteran's tension headaches.

In addition, the Board notes that the veteran was granted 
service connection for her shoulder and neck disabilities in 
July 2003 and the veteran did not appeal that decision.  To 
the extent the VA Form 9 can be interpreted as requesting an 
increased rating for her traumatic myositis affecting the 
left trapezius, deltoid and cervical muscles, to include 
degenerative changes and disc bulge in the cervical spine, 
this issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of entitlement to an initial 
disability evaluation in excess of 30 percent for tension 
headaches, as the veteran's VA Form 9 was received within a 
year of the December 2004 Decision Review Office Decision, 
the Board finds that it constitutes a Notice of Disagreement 
with respect to this issue.  However, the RO must now issue 
an SOC, and the veteran provided an opportunity to perfect 
her appeal as to this issue.  Therefore, the appropriate 
Board action is to remand the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With respect to the issue on appeal, a review of the record 
discloses a need for further evidentiary development in this 
case.  On a VA Form 21-4138, Statement in Support of Claim, 
received in July 2005, the veteran stated that she believed 
her ulnar nerve condition had worsened since the last rating.  
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to assess the 
severity of the veteran's ulnar nerve disability.  

In addition, on a VA Form 21-4138 received in December 2005, 
the veteran identified additional VA treatment records that 
she requested to be obtained to support her claim.  
Therefore, it is also the Board's opinion that there should 
be an effort made to secure medical records from the VA 
Medical Center in Kansas City from June 2005 to the present.  
The VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.
  
Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions 
needed to comply with the VCAA, the 
veteran and her representative should be 
provided a Statement of the Case as to 
the issue of an initial disability 
evaluation in excess of 30 percent for 
tension headaches.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

2.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim for 
an increased rating; (2) that VA will 
seek to obtain; and (3) that the claimant 
is expected to provide.  The veteran 
should also be advised to provide any 
evidence in her possession that pertains 
to the claim.  In addition, the veteran 
should be informed of how VA determines 
effective dates for the award of 
benefits.

3.  Copies of all VA outpatient treatment 
records pertaining to treatment for left 
ulnar neuritis from the VA medical center 
in Kansas City from June 2005 should be 
obtained and associated with the claims 
file.  All necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected left ulnar 
neuritis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should indicate the extent of the 
disability, to specifically include 
whether it results in incomplete or 
complete paralysis.  The examiner should 
also report all limitations resulting 
from this condition, and opine as to 
whether they cause her to have moderate 
or severe residual impairment.  

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




